Citation Nr: 1147248	
Decision Date: 12/29/11    Archive Date: 01/09/12

DOCKET NO.  11-08 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran had active service from May 1942 to September 1945.   

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

A hearing was held at the Regional Office before a Decision Review Officer (DRO) in December 2010; a transcript of that proceeding has been associated with the claims file.  The Veteran also requested a Travel Board hearing on his VA Form 9 dated in March 2011.  He has since withdrawn that request pursuant to September 2011 and November 2011 correspondence to the RO and to the Board.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The most recent VA examination in connection with the Veteran's service-connected bilateral hearing loss was conducted in January 2010.  At his DRO hearing in December 2010, the Veteran testified that his hearing had deteriorated since that examination.  In particular, he endorsed having problems with word recognition, soft voices, and watching television.  

Given the Veteran's testimony that there has been worsening, a new VA examination is required to determine the current severity of his bilateral hearing loss. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995). 

The Veteran is advised that it is his responsibility to report for VA examinations and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2011). 

Lastly, the Board notes that the Veteran's most recent VA treatment records are dated in October 2010.  Copies of any available VA records subsequent to that time need to be obtained and incorporated in the claims files.  It is important to note that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of that claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998).


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. VA should also obtain any VA treatment records dating from October 2010 to the present and associate those records with the Veteran's claims file.  

2. After the above development has been completed to the extent possible, the Veteran should be afforded a VA audiological examination to determine the nature and extent of any current bilateral hearing loss found to be present.  The claims file must be made available to and reviewed by the examiner prior to the examination.  A notation to the effect that this record review took place should be included in the examination report.  All indicated studies should be performed, to include a full audiological evaluation.  

The examiner must provide a full description of the functional effects caused by the bilateral hearing loss. See Martinak, 21 Vet. App. at 455. 

3. Thereafter, the RO should review all the evidence received since the January 2011 statement of the case and readjudicate the claim on the merits.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

